EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Thomas Schoeffler, Registration No. 43,385 on 11/23/2020.

	The claims have been amended as follows:

1-16.  (canceled)

17. (currently amended) An information processing apparatus comprising:
a touch panel display; and
a controller including one or more memories and one or more processors, the controller configured to:
display a first item and a second item on the touch panel display, each of the first and second items including at least a portion of a name, the first and second items being selectable options in a menu displayed on the touch panel display, and wherein the part of the name of the first item is determined based on a comparison of a number of characters of the name of the first item and a predetermined number of characters;
detect a touch of the name of the first item;
while the touch is kept within the first item and moves within the first item along the touch panel display[[,]]move the name of the first item on the touch panel display so that the part of the name of the first item that was not displayed is displayed;
while the touch is kept within the first item and is not moved within the first item along the touch panel display, move the name of the first item on the touch panel display so that the part of the name of the first item that was not displayed is displayed;
detect a release of the touch while the name of the first item is moving;
display another screen corresponding to the first item, in response to the detection of the release of the touch, wherein the another screen does not include the name of the second item;
stop moving the name of the first item, when the touch is moved outside of the first item along the touch panel display; and
not display the another screen, when the release of the touch is detected outside of the first item.

18. (previously presented) The information processing apparatus according to claim 17,
wherein the name of the first item is longer than a predetermined length.

19. (canceled)

20. (currently amended) The information processing apparatus according to claim 17,
wherein the controller is configured to:
detect another touch on the second item, wherein 
not move, in a case that the detection of the another touch is being kept within

21. (canceled)

22. (previously presented) The information processing apparatus according to claim 17, wherein the controller is configured to:
generate image data by reading a document,


23 – 24. (canceled)

25. (currently amended) An information processing method for an information processing apparatus with a touch panel display and a controller including one or more memories and one or more processors, the method comprising:
displaying a first item and a second item on the touch panel display, each of the first and second items including at least a portion of a name, the first and second items being selectable options in a menu displayed on the touch panel display, and wherein the part of the name of the first item is determined based on a comparison of a number of characters of the name of the first item and a predetermined number of characters;
detecting a touch of the name of the first item;
while the touch is kept within the first item and moves within the first item along the touch panel display[[,]]moving the name of the first item on the touch panel display so that the part of the name of the first item that was not displayed is displayed;
while the touch is kept within the first item and is not moved within the first item along the touch panel display, moving the name of the first item on the touch panel display so that the part of the name of the first item that was not displayed is displayed;
detecting a release of the touch while the name of the first item is moving;
displaying another screen corresponding to the first item, in response to the detection of the release of the touch, wherein the another screen does not include the name of the second item;
stop moving the name of the first item, when the touch is moved outside of the first item along the touch panel display; and
not display the another screen, when the release of the touch is detected outside of the first item.



36. (currently amended) The information processing apparatus according to claim 20, wherein the controller is configured to: 
not display the another screen relating to the first item, in a case that the release on the touch is detected on another item.

37. (previously presented) The information processing apparatus according to claim 17,
wherein the name of the first item and the name of the second item are displayed in a list.

38. (canceled) 

39. (currently amended) The information processing apparatus according to claim 17, wherein the controller is configured to:
mark the first item based on detecting the touch within

40. (currently amended) The information processing apparatus according to claim 17
unmark the first item based on movement of the position of the touch outside of

41. (currently amended) The information processing apparatus according to claim 17, wherein the controller is configured to:
in a case that the detection of the touch is being kept within

42. (currently amended) The information processing apparatus according to claim 17, wherein the controller is configured to:
within

43. (canceled) 

44. (currently amended) The information processing apparatus comprising:
a touch panel display; and 
a controller including one or more memories and one or more processors, the controller configured to:
display a first item and a second item on the touch panel display, each of the first and second items including at least a portion of a name, the first and second items being selectable options in a menu displayed on the touch panel display, and wherein the part of the name of the first item is determined based on a comparison of a number of characters of the name of the first item and a predetermined number of characters;
detect a touch on the first item; 
while the touch is kept within the first item and moves within the first item along the touch panel display[[,]]scroll the name of the first item;
while the touch is kept within the first item and is not moved within the first item along the touch panel display, scroll the name of the first item on the touch panel display so that the part of the name of the first item that was not displayed is displayed;
detect a release of the touch while the name of the first item is scrolling;
display another screen corresponding to the first item, in response to the detection of the release of the touch, wherein the another screen does not include the name of the second item;
stop the scrolling the name of the first item, when the touch is moved outside of the first item along the touch panel display; and
not display the another screen, when the release of the touch is detected outside of the first item.

45. (previously presented) The information processing apparatus according to claim 44, wherein the controller is configured to:
mark the first item based on the detection of the touch on the first item.

46. (currently amended) The information processing apparatus according to claim 45, where in the controller is configured to:
unmark the first item, in a case that a position of the touch moves outside of.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 17, 25 and 44 as a whole.  
 	At best the prior arts of record, specifically, Boettcher (US 2011/0225492) teaches pressing and holding on a selected item to scroll it e.g., see Boettcher Figs. 5O-5P, 6A-6B, [0200-,0207, 0209-0213].  Prud’Hommeaux (US 8,347,232) teaches holding on an item to select it and releasing to perform an action e.g., see Prud’Hommeaux col. 14, lines 1-28; Prud’Hommeaux also teaches canceling a selection of an item by dragging outside of the item e.g., see Prud’Hommeaux col. 13, lines 59-67.  Arakane (US 2010/0275151) teaches using a selectable item in a menu to send a fax e.g., see Arakane [0024].  Armstrong (US 2006/0242596) teaches selecting and scrolling menu items e.g., see Armstrong Fig. 4, [0037-0041].

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,


 	Thus, independent claims 17, 25 and 44 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from 

/ERIC J YOON/Examiner, Art Unit 2143